This is an original proceeding brought by L.R. Bradshaw, petitioner, to review an award of the State Industrial Commission in favor of W.L. Lovall, and having been combined in the Industrial Commission for trial and considered in this court on appeal with the proceeding by Bradshaw to review an award in favor of Jesse Eslick, 191 Okla. 222, 127 P.2d 801, this day decided, the issues presented in this case are controlled by the decision in that case, and the award is hereby sustained.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, and DAVISON, JJ., concur. BAYLESS and GIBSON, JJ., dissent. HURST and ARNOLD, JJ., absent.